Citation Nr: 1001276	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-27 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for 
service connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent disabling for 
the period prior to January 15, 2009 for paroxysmal atrial fibrillation.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to April 1976, March 
1983 to October 1984, October 1990 to May 1991, and March 2003 to March 
2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2006 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The record showed that the Veteran 
timely filed a Notice of Disagreement (NOD) to the February 2006 RO 
decision that was received by VA on April 26, 2006.  As the timely filing 
of a NOD commences the appeals process, it is the February 2006 RO decision 
regarding the initial ratings that are subject to appellate review.  
38 C.F.R. §§ 20.201, 20.302; See Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).   

The Veteran was afforded an October 2009 Travel Board hearing before the 
undersigned Veterans Law Judge.  A hearing transcript is associated with 
the record.  

At the October 2009 Travel Board hearing, the Veteran testified that his 
appeal was satisfied with regard to the issue of a rating in excess of 30 
percent disabling for the period beginning January 15, 2009 for paroxysmal 
atrial fibrillation.  Thus, the issue of an increased rating for paroxysmal 
atrial fibrillation is characterized as an initial rating in excess of 10 
percent for the period prior to January 15, 2009.  Also at the Travel Board 
hearing, the Veteran stated that he wanted to file a claim for service 
connection for radiculopathy of the lower extremities.  This issue has not 
been adjudicated by the RO, and it is REFERRED to the RO for appropriate 
action.  

The issues are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
REMAND

Additional development is necessary before the issues are ready for 
appellate review.  These issues are remanded for the RO/AMC to complete the 
actions as listed below.  

The record suggests that the Veteran is precluded from gainful employment 
due to his service connected disabilities on appeal.  See October 2009 
Private medical records; December 2006 Social Security Administration (SSA) 
decision.  The Court of Appeals for Veterans Claims (Court) in the recent 
case of Rice v. Shinseki, held that a claim for a TDIU, whether expressly 
raised by the Veteran or implied by the evidence, during the course of an 
appeal of the initial rating assigned, "is part and parcel of the 
determination of the initial rating for that disability."  See Rice v. 
Shinseki,  22 Vet. App. 447 (2009).  Private treatment records, dated 
October 2009, and a December 2006 SSA decision indicate that the Veteran is 
precluded from gainful employment due to the service connected disabilities 
that are on appeal.  Thus, the issue of entitlement to a TDIU is presented 
as part of the claims that are on appeal.  See id.  The RO has not 
addressed the issue of entitlement to TDIU.  Accordingly, the matter must 
be remanded for all appropriate notice, development, and adjudication.

The record also shows that the SSA awarded disability benefits to the 
Veteran, effective May 13, 2005.  See December 2006 SSA Decision.  The 
awarded disability benefits were based on the Veteran's occupational 
impairment due to both of the service connected disabilities on appeal.  
Although the Notice of Decision is associated with the record, the 
underlying medical records used to make the decision are outstanding.  
While SSA records are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 
(1991).  When VA is put on notice of the existence of SSA records, as here, 
it must seek to obtain those records before proceeding with the appeal.  
Thus, the Board finds that the RO should obtain and associate with the 
claims file copies of all records used in the SSA's disability 
determination for the Veteran.  The request for SSA records must follow the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The record also shows that private medical records remain outstanding.  At 
the October 2009 Travel Board hearing, the Veteran testified that he sought 
medical treatment from Dr. S.M. around 2003 for his heart condition.  These 
records are not associated with the claims file.  The RO/AMC must request 
the Veteran to identify the location of these medical records and provide 
him with the necessary authorization forms for the release of these medical 
records.  

The Board finds that an updated VA spine examination is necessary.  At the 
October 2009 Travel Board hearing, the Veteran reported that the severity 
of his back disability increased since the last VA spine examination in 
January 2009.  He is competent to report an increased severity of his 
symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza 
v. Brown, 7 Vet.App. 498, 504 (1995)); see also Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994) (lay evidence is competent to establish features or 
symptoms of injury or illness).  The Veteran is entitled to a new VA 
examination where there is evidence that his or her service connected 
disability has worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  Since there is competent lay evidence that the Veteran's 
back disability has increased in severity, the Veteran will be afforded a 
VA spine examination accompanied by a full review of the claims file to 
address his complaints of an increased severity in his back disability.  

At the October 2009 Travel Board hearing, the Veteran reported that he had 
a December 2009 appointment for back treatment scheduled at the VA Medical 
Center (VAMC).  The RO/AMC must obtain the most recent VAMC treatment 
records for the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has 
received any VA, non-VA, or other medical treatment for 
his cardiac disorder or back disability that is not 
included in the current record.  The RO/AMC must 
specifically request that the Veteran provide 
information to locate medical records by Dr. S.M. 
concerning his cardiac disorder in 2003 and 2004.  

The Veteran should be provided with the necessary 
authorizations for the release of any treatment records 
not currently on file. The RO/AMC should then obtain 
these records and associate them with the claims folder.  
All correspondence in requesting these records must be 
associated with the claims file.  

2.  The RO should send the Veteran a letter advising him 
of the information and evidence necessary to 
substantiate the remanded issues of entitlement to a 
TDIU, as required by Dingess/Hartmann v. Nicholson, 19 
Vet. App. 473 (2006) and Hart v. Mansfield, 21 Vet. 
App.505 (2007).

3.  Request from SSA copies of any decision(s) and all 
medical records underlying any such decision(s) 
submitted or obtained in support of any claim for 
disability benefits from SSA.  If records are 
unavailable, SSA should so indicate.  If unsuccessful, 
the Veteran should be accorded the opportunity to 
furnish such records directly to SSA.  All 
records/responses received should be associated with the 
claims file. 

The request for SSA records must follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

4.  The Veteran must be afforded an updated VA spine 
examination.  The claims file and all records generated 
as a result of this remand must be available for review.  
The examiner must acknowledge receipt and review of the 
claims file in any report generated.  The examiner must 
elicit from the Veteran his present symptoms and how the 
symptoms have increased since January 2009.  A full 
physical examination must be conducted with appropriate 
tests and studies.  The examiner must state a diagnosis 
and a medical opinion as to the number of incapacitating 
episodes necessitating bed rest during the past year.  

5.  After completion of the above, and any additional 
development of the evidence that the agency of original 
jurisdiction may deem necessary, the RO/AMC should review 
the record, to include all evidence received since the 
May 2009 Supplemental Statement of the Case and 
readjudicate the claims.  If any benefit sought remains 
denied, the Veteran and his representative should be 
issued an appropriate supplemental statement of the case, 
and afforded the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


